DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without
significantly more. Claims 1-3 are directed to a method of processing EMG signals using a computing device, which is an abstract idea. Claims 1-3 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A – Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following
limitations: “receiving athlete data…, receiving the athlete data…indicative of sEMG signals, receiving the athlete data…indicative of force imparted by muscle heads of the one or more muscles, and characterizing one or more athlete performance factors of the athlete associated with the one or more muscles based on the athlete data ”. These elements of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
	Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: “receiving athlete data from one or more inertial measurement units associated with one or more muscles of an athlete engaging in athlete activity, receiving the athlete data from one or more Laplacian electrodes associated with the one or more muscles of the athlete and indicative of sEMG signals, receiving the athlete data from one or more pressure sensors indicative of force imparted by muscle heads of the one or more muscles, and characterizing one or more athlete performance factors of the athlete associated with the one or more muscles based on the athlete data from the one or more inertial measurement units, from the one or more Laplacian electrodes, and from the one or more pressure sensors.” These elements of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and
MPEP 2106.05(g). 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the recitations of receiving data from the one or more inertial measurement units, from the one or more Laplacian electrodes, and from the one or more pressure sensors is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements. In particular, the one or more inertial measurement units, the one or more Laplacian electrodes, and the one or more pressure sensors are nothing more than conventional motion sensors and EMG sensors/electrodes. Such sensors are conventional as evidenced by: 
U.S. Patent Application Publication No. 2013/0217998  (Mahfouz) discloses that Inertial Measurement Units (IMUs), which include multiple inertial measuring sensors, such as accelerometers and/or gyroscopes,  are conventional and well-known motion sensor. (Paragraphs [0005]-[0006] of Mahfouz)
U.S. Patent Application Publication No. 2016/0192854  (Liu) discloses that Laplacian electrode technology is conventional and well-known in the art. (Paragraph [0039] of Liu).
U.S. Patent Application Publication No. 2013/0172759 (Melker) discloses that pressure fluctuations are measured by pressure sensors, which are common and known to those skilled in the art. (Paragraph [0071] of Melker).
These additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101. 
The analysis of claim 2 is as follows:
Step 1: Claim 2 is drawn to a process.
Step 2A – Prong One: Claim 2 recites an abstract idea. In particular, claim 1 recites the following
limitations: “receiving athlete data…, using the motion data to characterize the athlete activity or a status of the athlete…, and determining one or more athlete performance factors…”. These elements of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and
using pen and paper.
	Step 2A – Prong Two: Claim 2 recites the following limitations that are beyond the judicial exception: “receiving athlete data including motion data from one or more inertial measurement units associated with one or more muscles of an athlete engaging in athlete activity, using the motion data to characterize the athlete activity or a status of the athlete, receiving from one or more temperature sensors integrated with the initial measurement units athlete data comprising one or more body temperatures of the athlete, and determining one or more athlete performance factors based on the one or more body temperatures of the athlete.” These elements of claim 2 do not integrate the exception into a practical application of the exception. In particular, the elements are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). 
Step 2B: Claim 2 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the recitations of receiving data from the one or more inertial measurement units, from the one or more temperature sensors is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements. In particular, the one or more inertial measurement units and the one or more temperature sensors are nothing more than conventional motion sensors and EMG sensors/electrodes. Such sensors are conventional as evidenced by: 
U.S. Patent Application Publication No. 2013/0217998 (Mahfouz) discloses that Inertial Measurement Units (IMUs), which include multiple inertial measuring sensors, such as accelerometers and/or gyroscopes, are conventional and well-known motion sensor. (Paragraphs [0005]-[0006] of Mahfouz) and
U.S. Patent Application Publication No. 2003/0163053 (Ogura) discloses that temperature sensors are well known in the art. (Paragraph [0038] of Ogura).
These additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.
In view of the above, independent claim 2 fails to recite patent-eligible subject matter under 35 U.S.C. 101. 
The analysis of claim 3 is as follows:
Step 1: Claim 3 is drawn to a process.
Step 2A – Prong One: Claim 3 recites an abstract idea. In particular, claim 1 recites the following
limitations: “receiving athlete data…, and determining electromyography information about the muscle group…”. These elements of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
	Step 2A – Prong Two: Claim 3 recites the following limitations that are beyond the judicial exception: “receiving athlete data from concentric electrodes in contact with skin of an athlete at one or more innervation zones of a muscle group, and determining electromyography information about the muscle group based on signal morphology of the received athlete data.” These elements of claim 3 do not integrate the exception into a practical application of the exception. In particular, the elements are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). 
Step 2B: Claim 3 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the recitations of receiving data from concentric electrodes in contact with the skin to determine electromyography (EMG) information is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements. In particular, the “electrodes” are nothing more than conventional EMG sensors/electrodes. Such electrodes are conventional as evidenced by: U.S. Patent Application Publication No. 6063046 (Allum) discloses that EMG electrodes are conventional and well known in the art. (Col. 14, lines 27-52).
These additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. 
There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.
In view of the above, independent claim 3 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair (WO 2012109244).
Regarding claim 2, Blair teaches a method includes providing a sensing unit adapted to be attachable to a shoe of a user. The sensing unit may include a first sensor, such as a gyroscopic sensor, that is adapted to monitor a movement of a foot of the user while the user is in motion, processing means for determining a first performance characteristic of the user, such as a foot strike location of a foot of the user upon striking a ground surface, and transmitting means for transmitting a data package representative of the performance characteristic to a remote receiver. The method further includes providing receiving means for receiving a data package transmitted from the sensing unit and communicating information representative of the performance characteristic to the user (i.e., receiving athlete data including motion data from one or more inertial measurement units associated with one or more muscles of an athlete engaging in athlete activity, and using the motion data to characterize the athlete activity or a status of the athlete). (Paragraph [0012]). 
Various other sensors may be utilized to measure a second performance characteristic of data conditions during athletic activity, which can be based upon an output from the first sensor (i.e., inertial measurement unit). Example sensors include, but are not limited to temperature sensors, which measure data conditions at a localized position or be strips or pads adapted to measure data conditions (e.g., temperature) over an extended area (i.e., receiving from one or more temperature sensors integrated with the initial measurement units athlete data comprising one or more body temperatures of the athlete, and determining one or more athlete performance factors based on the one or more body temperatures of the athlete). (Paragraphs [0010] and [0051]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Herrala (WO 2012056114).
Regarding claim 1, Blair teaches methods for monitoring one or more athletic performance characteristics of a user. The method includes providing a sensing unit adapted to be attachable to a shoe of a user. The sensing unit may include a first sensor, such as a gyroscopic sensor, that is adapted to monitor a movement of a foot of the user while the user is in motion (i.e., inertial measurement unit), processing means for determining a first performance characteristic of the user, such as a foot strike location of a foot of the user upon striking a ground surface (i.e., associated with one or more muscles of an athlete engaging in athlete activity), and transmitting means for transmitting a data package representative of the performance characteristic to a remote receiver. The method further includes providing receiving means for receiving a data package transmitted from the sensing unit and communicating information representative of the performance characteristic to the user (i.e., 
characterizing one or more athlete performance factors of the athlete associated with the one or more muscles based on the athlete data from the one or more inertial measurement units). (Paragraph [0012]). 
Various other sensors may be utilized to measure one or more data conditions during athletic activity. Example sensors include, but are not limited to pressure sensors (e.g., pressure transducers), force sensors (e.g., load cells, force transducers, or stress/strain sensors). Example pressure/force sensors include, but are not limited to, resistive, capacitive, impedance based, and/or piezoelectric sensors. The sensors may measure data conditions at a localized position or be strips or pads adapted to measure data conditions (e.g., pressure and/or force) over an extended area (i.e., receiving athlete data from one or more pressure sensors indicative of force imparted by muscle heads of the one or more muscles). (Paragraph [0051]). 
Similarly, the sensors may be used to measure pressure applied to various portions of the foot during running and may be processed to produce biofeedback information that may be used to train a runner to run with a more efficient and safer foot strike location, such as with a midfoot strike (i.e., 
characterizing one or more athlete performance factors of the athlete associated with the one or more muscles based on the athlete data from the one or more pressure sensors).
 In addition to providing biofeedback information related to a runners proper running form, the systems described herein may include sensors for measuring other parameters related to a runner’s performance including muscle activity (EMG) (i.e., receiving athlete data from one or more [] electrodes associated with the one or more muscles of the athlete and indicative of sEMG signals). For example, measuring blood lactate levels may be of use in determining lactate threshold data in long distance runners and other athletes (i.e., characterizing one or more athlete performance factors of the athlete associated with the one or more [] electrodes). (Paragraph [0063]).  
Blair, however, does not specifically teach a Laplacian electrode for measuring EMG signals. 
Herrala, in a related field of endeavor, teaches that a Laplacian electrode is an example of a sensor for measuring muscle signals. (Page 13, lines 19-23). As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blair to include the “Laplacian electrode” of Herrala. Doing so, provides a mechanism to measure EMG signals that is sensitive to the muscle signal source located below the electrode. (Page 13, lines 22-24). 
Regarding claim 3, Blair, as previously discussed, teaches a method for measuring other parameters related to a runner’s performance including muscle activity (EMG) using sensors (i.e., determining electromyography information about the muscle group based on signal morphology of the received athlete data). (Paragraph [0063]).  
Blair, however, does not teach “receiving athlete data from concentric electrodes in contact with skin of an athlete at one or more innervation zones of a muscle group”. 
Herrala, as previously discussed, teaches a method for measuring muscle signals. As shown in Figure 3b, measurements can be taken using a two planar electrode set, electrodes (320) and (321), that are concentric and are in contact with the skin of a sensitive to muscle signals, e.g, passive autonomous involuntary nervous muscle (i.e., receiving athlete data from concentric electrodes in contact with skin of an athlete at one or more innervation zones of a muscle group). (Page 13, lines 19-23; Page 16, lines 30-31).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blair to include the step of “receiving athlete data from concentric electrodes in contact with skin of an athlete at one or more innervation zones of a muscle group” of Herrala. Doing so provides a suitable configuration that is sensitive to measure EMG pickup signals of the derivative signal of the signal source (e.g., innervation zones of a muscle group) located below the electrode. (Page 13, lines 19-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        5/13/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791